Citation Nr: 1133807	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-26 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the termination of the appellant's entitlement to Dependency and Indemnity Compensation (DIC), on the basis of remarriage, was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to February 1988.  He died while on active duty in February 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma

The appellant's case was certified on appeal to the Board in September 2010.  She later made two submissions that were received at the Board.  In the first submission, the appellant did not include a waiver of consideration of her evidence by the agency of original jurisdiction (AOJ) in the first instance.  38 C.F.R. § 20.1304(c) (2010).  In November 2010 the appellant submitted affidavits from herself and M.O. and C.K.  Although new by date, they were duplicative of affidavits already of record.  She also submitted financial records and real estate records that were duplicative of evidence of record, or not pertinent to the issue on appeal.

A second submission was received at the Board in May 2011.  The appellant included a waiver of consideration of the evidence by the AOJ.  However, the evidence is not pertinent to the issue on appeal but relates to her motion to advance her case on the docket due to financial hardship.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1981 to February 1988.

2.  The Veteran and the appellant were married, by way of a legal ceremony, in October 1983.

3.  The Veteran died while serving on active duty in February 1988.

4.  The appellant was granted entitlement to DIC benefits, as the surviving spouse, in August 1988.

5.  Evidence of record establishes that the appellant began a relationship with JNR while living in Oklahoma in November 1989.

6.  The appellant's DIC was terminated in July 2009.  The RO held that the evidence of record established a common law marriage between the appellant and JNR beginning in November 1989.

7.  Common law marriages are recognized in the State of Oklahoma.  The elements of a common law marriage in Oklahoma must be established by clear and convincing evidence.

8.  The totality of the evidence in this case does not establish a common law marriage between the appellant and JNR, so the termination of DIC benefits was not proper.


CONCLUSION OF LAW

Restoration of the appellant's DIC benefits is warranted.  38 U.S.C.A. §§ 101, 103, 1310 (West 2002); 38 C.F.R. §§ 3.1, 3.5,  3.50, 3.55 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from January 1981 to February 1988.  He died, while on active duty in February 1988.  Evidence of record establishes that the Veteran and the appellant were married, by means of a legal ceremony in Oklahoma, in October 1983.  The evidence of record also establishes that the appellant was the surviving spouse of the Veteran.  Entitlement to DIC benefits was established in August 1988.

The appellant submitted a VA Form 26-1817, Request for Determination of Loan Guaranty Eligibility - Unremarried Surviving Spouse, in October 1989.  She listed a then-current address in Yukon, Oklahoma.

A Report of Contact with the appellant, dated in June 1990, listed a different address for her in Oklahoma City, Oklahoma.  The information from the contact was related to direct deposit requirements.  The appellant provided information on a credit union account at Tinker Air Force Base (AFB), Oklahoma.  

The appellant responded to a request to provide her Social Security number in July 1991.  The letter had been sent to the address identified in the June 1990 Report of Contact; however, that address was lined out and an address in Edmond, Oklahoma, was written in.

The appellant responded to a routine request to verify her marital status by submitting a VA Form 21-0537, Marital Status Questionnaire, in July 1996.  The transmitting letter informed her that, generally, a surviving spouse's entitlement to DIC ends with remarriage and that it was her responsibility for reporting any change in her marital status.  The appellant completed the form by indicating that she had not remarried since the death of the Veteran.  The address used for the letter was for what will be referred to as Property A in Yukon, Oklahoma.  

A second VA Form 21-0537, Marital Status Questionnaire, was sent to the appellant in July 2004.  The transmittal letter noted the same information regarding payment for DIC generally ends with remarriage.  However, it was now noted that if the remarriage began after age 57, or has been terminated, DIC entitlement may continue.  The letter also advised it was the appellant's responsibility to report any change in her marital status.  The appellant again reported that she had not remarried since the death of the Veteran.  The questionnaire was sent to an address in Elk City, Oklahoma.

The next item in the claims folder is a request from the appellant for an accounting of the benefits she had been paid since February 1988.  She said the accounting was needed for an income analysis.  The request was received at the RO in May 2005.  The appellant listed her address as the same address used with the questionnaire in 2004, an address in Elk City, Oklahoma.

The RO provided the requested accounting to the appellant in May 2005.  The response was limited to the period from December 1989 to April 2005.  The appellant was informed that payment information dated prior to December 1989 was archived.

The next material in the claims folder appears to be evidence received at the RO from a special agent (S/A) of the VA Office of Inspector General (OIG).  The exact date of receipt of the evidence is not clear although there is a referral letter from the OIG to the RO dated in October 2006 and many items have a date stamp on them to show they were received in November 2006.  It is clear that the appellant was suspected of falsely reporting her marital status and this matter was the subject of an inquiry.  

There is an e-mail exchange between RO and OIG employees from January 2007 that indicated the case was referred within the RO for a common law marriage determination.  However, it was noted that the appellant must be provided with due process prior to any such determination.  There was also a field examination request from January 2007.  The e-mail said the RO would proceed with the field examination.  The field examination request date of January 2007 was lined out and a date of June 2008 was entered.  Ultimately, the request for a field examination was canceled as reflected by an annotation dated in March 2009.  

Included in the materials provided by the S/A was a list of 12 concerns, essentially leads that would be followed in any field examination.  This encompassed interviews of several persons, to include those who knew the appellant and the person said to be her reported common law husband, JNR, also neighbors of the couple, an individual known as B.B., and his co-workers, neighbors of the appellant and JNR when they lived at Property A and another address the Board identifies as Property B, the father of JNR, and to locate a particular church.  As the field examination was canceled, none of the listed interviews was conducted; or, if they were, no results from those interviews are included in the claims folder.

Additional e-mails showed that the S/A related the requirements of a common law marriage in Oklahoma to the RO in July 2006.  These included:  

(1) 'an actual and mutual agreement between the spouses to be husband and wife;' (2) 'a permanent relationship;' (3) 'an exclusive relationship proved by cohabitation as man and wife;' (4) 'the parties to the marriage must hold themselves out publicly as husband and wife.'

The authority for the above elements was cited as Estate of Stinchcomb v. Stinchcomb, 674 P.2d 26, 28-29 (Okla. 1983).  The Board notes that the case cited is correct as to the elements generally required to establish a common law marriage under the case law of Oklahoma.  The listing of the elements did not address two relevant and significant points in establishing a common law marriage in Oklahoma.  First, the party that asserts a common law marriage must prove the elements.  Second, the common law marriage must be established by clear and convincing evidence.  Id.

There was an additional e-mail regarding general advice provided by an attorney from a VA regional counsel office.  The attorney noted that Oklahoma still acknowledged common law marriages.  There had been an attempt to abolish them by statute but the attempt had failed.  The attorney said that the Stinchcomb case required three elements for establishing a common law marriage.  One, there must be an actual and mutual agreement between the spouses to be husband and wife.  Two, there must be a permanent and exclusive relationship (generally proved by cohabitation as husband and wife).  Three, the parties must hold themselves out publicly as husband and wife.  It was further stated that the three elements were mirrored in the guidance provided in the Veterans Benefits Administration (VBA) adjudication procedures manual.  

The attorney went on to say that the elements were most commonly established by circumstantial evidence.  These included cohabitation, actions consistent with the relationship of spouses, recognition by the community of the marital relationship, declarations by the parties, listing the putative spouse and his/her children as his/her stepchildren on insurance, giving cards to the other as a spouse, celebrating an anniversary every year, and children giving them anniversary gifts.  The filing of joint tax returns, or naming one as a spouse in a will or opening bank accounts or taking property as husband and wife were also said to be circumstantial evidence of a common law marriage.  It was noted that the totality of the circumstances should be considered.

A final note was that there were no statutes on common law marriage in Oklahoma, only case law.  As a result, determinations were fact specific and must be done on a case-by-case basis.  The attorney believed, based on information provided to the attorney that the RO was following Oklahoma case law in determining what is and what is not a common law marriage for VA benefits purposes.  The attorney did not address the party with the burden of proof or the standard of proof required.

Based on further e-mail exchanges, the appellant was sent another Marital Status Questionnaire that she returned in May 2008.  She reported she had not remarried.

The remaining materials appear to be related to litigation between the appellant and JNR or evidence developed that would tend to show whether there was a common law marriage between the appellant and JNR.  A review of the materials shows that there were two separate legal actions.  One appeared to involve paternity and support payments and is identified with FP in the docket number and the second was a civil suit for a partition of all assets between the appellant and JNR and is identified by CJ in the docket number.  

There is evidence of several real estate transactions that are not clearly identified with either lawsuit.  There is a Housing and Urban Development (HUD) settlement sheet, HUD-1, dated in February 1998.  The sheet was provided in conjunction with the refinancing of the residence identified as Property A.  The appellant and JNR are listed as the borrowers with their respective names.  There is no indication of their marital status on the form.

The evidence also includes an appraisal report for Property B in Yukon, Oklahoma, dated in June 1998.  The appraisal form lists JNR and the appellant as borrowers.  There is also an incomplete loan application for a loan to purchase Property B.  The appellant is listed on the form as unmarried, with two dependents and residing at Property A.  JNR is also listed on the form as unmarried, with no dependents.  His address is listed as that of Property A.  Both the appellant and JNR are listed as single persons in making the application for the loan.  The purpose of the purchase, according to the application, was to establish Property B as a principal residence.  The evidence includes an unsigned HUD-1 settlement sheet for the property that lists the appellant and JNR as the purchasers.  As with the prior HUD-1 form, no marital status is shown.  

Additional real estate records show a county tax assessor form for Property A that reflects that the appellant sold the property in May 2004.  A warranty deed that was filed in the county records office reflects that the appellant, as a single person, conveyed the property to R.D., identified as a married person.  Further, there was a county tax assessor form for Property B that shows a financial institution as the owner and having sold the property to J.H. in September 2003.  J.H., in turn, sold the property to M.P. and D.P. in August 2004.  The warranty deed filed for Property B in August 2004 identified J.H. as a single person and M.P. and D.P. as a husband and wife.  

Included with the real estate evidence is a copy of the cover of two mortgage payment books, one each for Property A and Property B, respectively.  The appellant and JNR are listed on the cover at the two addresses.  A copy of a third mortgage payment book cover lists the appellant and JNR residing at Property A.  None of the copies identified a marital relationship.  

There was an escrow check made out to the appellant and JNR, using the address for Property A in March 2001.  There was no marital status identified on the check.  There is also a letter from a law firm in Oklahoma City addressed to the appellant and dated in April 2003.  The attorney's firm represented the mortgage holder for the mortgage on Property B.  There was litigation involved in foreclosing on the property and seeking payment for the mortgage.  The attorney said the letter was to confirm what he had told the appellant.  There would be a judgment against her "in rem" and this meant there would be no personal or deficiency judgment against her, only against JNR.  She would be cut off from the property but there would be no money judgment against her but there would be against JNR.

In regard to financial documents, there is a January 1998 credit report for the appellant.  There is a section for the designation of marital status; however, there is no status indicated.  Her address is listed as Property A.  There were monthly statements from a financial institution for the period from January 1995 to May 1995.  The statements were addressed to "JNR or [the appellant]" at Property A.  The statements showed one deposit per month, except for April 1995.  Based on other evidence of record, this appeared to be the paycheck for JNR as the deposit amounts do not reflect the monthly amounts paid to the appellant for her DIC as listed on the accounting provided to her.  

There is one statement from Tinker AFB credit union that is addressed to JNR but identifies JNR and the appellant as joint owners.  The statement is dated in June 1992.  A review of the account number shows that it is the same as that provided by the appellant in the Report of Contact relating to direct deposit from June 1990.  The address is also the same as that reported by the appellant when she submitted her Social Security number to the RO in 1991.  There is a handwritten note on the statement that says this was a shared account until December 2001.  There is no notation as to who the writer was or what information supported this statement.  

There is a bank statement for what was identified as a Group Banking Account for the September to October 1998 period.  The statement lists JNR and the appellant at the address for Property A.  

The evidence includes a loan application in the amount of $11,800 from Tinker AFB credit union that is dated in March 1994.  The loan is for a three-year period and lists JNR and the appellant at Property A as the borrowers.  No marital status is reported.  A car was listed as collateral for the loan.  There is a stamp on the application to indicate it was paid off in October 1995.  Also included was a lien entry form to show the release of a lien against the car that JNR and the appellant had used for collateral.  The release is addressed to JNR or the appellant.  However, appellant's first name was used with JNR's last name.  The release was sent to them at the address for Property A.

In regard to the civil lawsuit, there is a copy of what appears to be the initiating petition, dated in August 2001.  The petition alleged, inter alia, that: JNR owned real property with the appellant; that, on or about November 1989, JNR and the appellant, at the suggestion of JNR, began living together under an agreement whereby they would pool their assets and acquire property together; that the appellant had contributed in excess of $120K in cash for the period from December 1989 to December 25, 2000, and maintained the home for the parties; that the efforts of the appellant had allowed JNR to accumulate savings in excess of $270K at the time of JNR's declaration to terminate the joint venture on December 25, 2000; that the appellant and JNR owned real property under joint tenancy, the properties were those of Property A and Property B; the appellant and JNR also acquired additional personal property; that on December 25, 2000, JNR unilaterally terminated the joint venture; that JNR maintained that all properties standing in his name alone constituted his separate property and that he refused to comply with the parties previous agreement that all property was owned "fifty-fifty"; that the court should divide the properties and assets in a fifty-fifty manner.

There were a number of pages of handwritten items from the appellant that detailed all manner of personal property and listed several accounts as her calculation of what was owed to her.

There is also a sworn deposition of the appellant taken by JNR's attorney in January 2003.  The appellant's attorney was present for the deposition.  The deposition runs 100 pages in length.  The appellant made a number of statements wherein she appears to want to establish the existence of a marital relationship with JNR.  (This would have been of benefit to her in her law suit to obtain a fifty-fifty distribution of all assets.)  The following is a listing of what the Board finds to be relevant responses from the appellant:

Page 8 - said she had been married only once to the Veteran.  

Pages 19-24 - Appellant said she was never legally married to JNR.  She said that JNR had arranged a wedding at a church with a preacher.  There was no marriage license and they were not legally married because they did not have a license.  She said this was in 1989.  The appellant testified that she wanted to be married to JNR but he did not want to lose her VA benefits.  The appellant was asked if she wanted to get married and lose her VA benefits and she replied that she did.  She said she had continued to receive her VA benefits.  

The appellant said that she and JNR had never filed a joint tax return.  She said they began to live together in November 1989 and he moved out on December 25, 2000.  

Page 25 - the appellant was asked if she had seen JNR's tax returns for every year they lived together and whether she knew he had filed as a single person.  She said she had seen the returns and knew he filed as single.  The appellant said she did not know of anything false or illegal about the returns.  

Page 27 - the appellant said she deposited her VA benefits into a joint account with JNR beginning in 1989.  She thought she had records that should show the account from 1989 to 2000.  

Pages 34-35 - the appellant was asked why she thought she was entitled to value of stock through JNR's employer.  The attorney said "...by virtue of some marital relationship that you now said that you don't have..."  The appellant said she was entitled to a fifty-fifty split based on her agreement with JNR.  She said her mother had heard him say so over the years but could not recall a specific time as there had been many times.  

Pages 39-42 - JNR's attorney referred to the petition filed for the law suit and the paragraph that said there was an agreement between the appellant and JNR in writing in 1989.  The response was there was no written agreement.  The appellant was asked if there was ever a written agreement.  She responded that there was and that it had been kept on JNR's computer but he had erased it.  She never saw a printed copy of the agreement and it was never signed.  She said he put it on the computer in 1996.  The appellant was asked to describe the document and she said it was one paragraph and said they were a couple, like a married couple, to the best of her recollection.

Pages 43-44 - the appellant testified that she contributed monies from her VA benefits as well as the two jobs she had at the beginning and end of the relationship.  As far as she could remember she did not have a separate account during the years together.  

Page 46 - the appellant testified that her name was never put on any stock, 401(k) account, or retirement account belonging to JNR.  

Pages 47-48 - the appellant identified herself as responsible for paying the mortgage on Property A and JNR for Property B.  She admitted that she and JNR had signed the mortgage for Property A.  

Pages 49-50 - the appellant was asked about the personal property she identified in her petition and listed in the handwritten documents.  She was asked if such property amounted to more than $5,000.  She said she did not know.  She also said there were no existing joint accounts.  

Page 52 - the appellant described the end of the relationship as JNR telling her that his father had told him to get away from her, give her Property A and for JNR to live at Property B.  

Pages 53-57 - the appellant was asked to define what a resulting trust was but was unable to.  She said that, in her opinion, it was that she was entitled to assets from JNR for everything she had put into their relationship over the years and everything that occurred the same as a marriage.  The attorney for JNR informed the appellant that the burden of proof was on her to establish a resulting trust; to show she had a legitimate and enforceable legal claim against all the assets of JNR.  

Pages 57-61 - a discussion of the appellant's VA benefits ensued.  The appellant was asked if she ever asked JNR to put their agreement in writing and she said yes but could not recall when the first request was.  She said JNR told her they could not even discuss it with an attorney because of her VA benefits.  The government would find out that they were together and her VA benefits were going to a joint account.  She was asked if she meant that if VA found out that they were living together, she would not get her benefits and she gave an affirmative response.  The appellant said she spoke with someone from VA on the telephone.  She gave a hypothetical of if a woman was receiving VA benefits and living with a man as husband and wife.  She asked if she would be in trouble considering that would be a common law marriage.  She said she was told yes.  She said she did continue to live with JNR and receive her VA benefits.  She said they had two children together and that she loved him and he loved her.  The appellant admitted under questioning that she continued to live with JNR and collect her VA payments despite being told this was a violation of the law.  She said she contacted VA in either 1999 or 2000.  

The appellant was asked if she ever proposed to return all of her VA checks.  She said no but that she proposed that she and JNR be married.  She said JNR said no and would not have it any other way.  She admitted that the money came to her and she could have returned it.  

Page 62 - the appellant was asked about writing a letter to an attorney for JNR and demanding restitution.  

Pages 65-68 - the appellant was again asked about whether she had witnesses to JNR agreeing to a distribution of assets.  She said her mother and brother but could not provide any specific information as to when or where they heard anything, only that they were aware of the general agreement.  The appellant also named a married couple that she said JNR always told them that the appellant and JNR were married.  The attorney for JNR responded that the appellant had already acknowledged under oath that she and JNR were not married and this was the one thing that she and JNR were in clear agreement about.  

Pages 69-84 - the attorney for JNR questioned the appellant regarding transcripts of recorded telephone conversations between her and JNR.  They were from calls recorded in May 2001.  The transcripts had been prepared from recordings made by JNR.  There were several questions about whether the appellant attempted to get JNR fired from his employer and about her contact with the Internal Revenue Service to get JNR in trouble.  She was also alleged to have made a number of threats to affect JNR's life if he did not provide the payment she sought.  

Pages 84-86 - The attorney for JNR made a summary statement wherein he said that the appellant and JNR had a situation, like many, many couples, where they had a live-in, nonmarital relationship for a long period of time during which two children were born.  The appellant disagreed that it was not like everybody else and not just a live-in relationship.  She was asked if she was married and she said no.  She was asked if she had had two children.  She agreed.  She was asked what part of the attorney's characterization of the relationship was false.  She said because she and JNR had an agreement "as if we were married."  (page 85, lines 6-7).  She was asked if she had told everything about the agreement that she could and she said yes.  She was asked if she had any other proof and she said no.  

Pages 88-89 - the attorney for JNR asked the appellant if she recalled ever having a conversation with JNR where she suggested that they use separate addresses so VA and others would not know they were living together and that she would use Apartment A and he would use Apartment B.  The appellant said she did not recall such a conversation.  She was also asked if she recalled speaking to an attorney in the 1990s about continuing to receive her VA checks while living with JNR.  She said no.  She also said she did not recall ever speaking to another lawyer about receiving her VA benefits while living with JNR.  

Pages 89-92 - the appellant was asked a series of questions as to whether she could identify specific assets, to include accounts, stocks, and retirement plans where she knew the amounts and what she believed she was entitled to.  She responded that she could not do so without a review of documents.  

Page 93 - the appellant was asked if she had ever explicitly written to JNR and claimed that there was a written agreement with him to give her half of what he had.  She admitted that she had not.  

The above references were from a deposition of the appellant, taken in January 2003, in the matter of the civil litigation with the docket number beginning with CJ.  

Associated with the claims folder is a copy of a Mutual General Release that was signed and filed with the county court with jurisdiction over the civil lawsuit, CJ docket number.  This was a complete resolution of the civil law suit.  The release was signed by the appellant in January 2003, approximately three weeks after her deposition, and by JNR in February 2003.  It was filed with the court in March 2003.  The terms of the release provided that the appellant receive $5,000 in cash and that JNR would provide a quit claim deed to the appellant for Property A.  Both parties agreed that such a payment and deed would forever release, acquit, remise, discharge and forever hold harmless each party for claims by the other and their successors and assigns.  Both parties acknowledged their intent to release all of their claims for damages, injury, or consequences now known or unknown or which would arise from their personal relationship or their alleged former business relationship.  It was agreed that the release was not to be construed as an admission on the part of either party of any liability whatever.  Finally, the release did not apply to, and specifically excluded the rights, duties, and issues relating to both parties in the paternity law suit, designed by the FP docket.  

The Board notes that there is what appears to be a transcript of a telephone conversation between the appellant and JNR.  The document has a date of January 2001 and that is the only identifying information.  There is no explanation of the source of the recording for the transcript to be made or who made the transcript.  In light of the complete lack of foundation for this document, the Board will disregard it in its review of the evidence of record.

As to the paternity law suit, the evidence provided does not include the original petition for the action.  There are limited documents associated with that litigation.  There is an application for a temporary order that was filed on behalf of the appellant in April 2001.  The first paragraph of the application states that the appellant and JNR began living together in November 1989 and agreed to act together in acquiring assets, pooling their funds and sharing in the payment of debts.  Paragraph 4 asked that each party should be restrained and prohibited from incurring any new debt that would add to what was said to be "the marital debt."  Several of the paragraphs appear to be of a "boilerplate" nature in what they address, to include safeguarding life insurance, trusts, retirement interests or wills, items not identified as being involved in this particular case.  There was a specific request for a monthly amount of child support to be paid by JNR in paragraph 9.  Also, there was a specific request to allow the appellant to use the "homestead" residence and JNR to use the rental property.  The last paragraph of the application says that the plaintiff, the appellant, seeks a divorce from JNR.  (There was no mention of when an alleged marriage had taken place to warrant dissolution by way of divorce.)

Another document provided, and related to the paternity litigation, is identified as Plaintiff's Response to Defendant's Request for Admissions.  The first question asked the plaintiff, the appellant, to admit that she and JNR were never married.  She admits they were never married.  She was asked to admit that she was married to another individual, B.B., and denied the contention.  She also admitted that she received VA benefits the entire time she lived with JNR and admitted that she received VA benefits while she lived with the individual identified as B.B.  The appellant denied the request to admit that she planned to receive VA benefits indefinitely.  The appellant swore to her responses in April 2005.  

The litigation material also included a submission of the appellant's witnesses to the court in April 2005.  One attachment included fifteen witnesses by name and what they would testify to in court.  A review of the offered testimony does not reflect any mention that the witnesses would address the personal relationship between JNR and the appellant.  The appellant included an additional list of 42 witness names without any further information as to what testimony they would provide.  

There is a report from a L J. Champ, Ph.D., dated in September 2001.  It appears the report was prepared for the court.  The subject said it was to review services provided to JNR.  The report said Dr. Champ saw JNR in May 2001.  She said he reported that he was involved in a legal case with his ex-wife, the appellant, concerning visitation.  Dr. Champ said her role was to attempt to help the parents work things out; however, this did not come about.

There was a psychological report prepared by R. Hand, Ph.D., in September 2003.  Dr. Hand interviewed and evaluated the appellant and JNR.  Dr. Hand said the two met in 1989.  He noted the year of birth for the two children.  He said the appellant and JNR never married.  He said they separated in December 2000 after co-habitating for 11 years.  He also said they had dramatically different views of the reasons for the deterioration of their relationship but did not relate that either party said they believed they were married, or held themselves out as man and wife.

Two additional items of evidence was a birth certificate for one of the children that listed the appellant as the mother and JNR as the father.  The last item was a preprinted form from a medical office that summarized care for one of the children.  The child is identified with JNR's last name.  The party listed as responsible for the bill was the appellant; however, the block for her name listed her last name with JNR's last name included by way of a hyphen.

There are two letters from the appellant that have stamps on them as defendant's exhibits.  It is not clear as to which litigation the stamps refer to.  In one letter, the appellant admonishes JNR for his actions.  In the second letter, the appellant wrote to JNR's father to seek his help in resolving her law suit.  She provided a description of a number of events that showed JNR as uninvolved in their relationship or uncaring.  She complained about his treatment of the children.  She said that JNR never gave her an anniversary card, birthday card or Christmas card but she gave him cards on those occasions.  

Despite the many witnesses identified by the appellant, there is no indication in the claims folder that the RO attempted to contact any of them at any time, or to otherwise develop evidence in regard to the relationship between the appellant and JNR.

The RO wrote to the appellant in March 2009.  The letter noted that she was in receipt of DIC benefits and that a surviving spouse's entitlement to DIC ends with remarriage.  The letter advised the appellant that evidence had been received that indicated she had been living with a person of the opposite sex and holding herself out as the spouse of that person.  The letter stated that this necessitated a decision regarding her marital status.  The letter further stated that Oklahoma recognized common law marriages and that 38 C.F.R. § 3.50(b) barred the payment of DIC if she was found to be in a common law marriage under the laws of Oklahoma.  

The appellant was advised that she had the right to submit evidence or make statements to refute the RO's allegations.  The letter made no reference to any specific evidence against her, did not identify the putative common law husband, and did not state when the relationship was alleged to have begun.  

The appellant submitted statements to refute the RO's allegation in March and April 2009.  She stated that she had never been married since her marriage to the Veteran.  She said she had never held herself out as married to anyone.  She said she had applied for a mortgage and presented bank statements that had her name on them as well as that of B.B.  She said he was a roommate.  She had tried to get into school in the area and lived in the house where B.B. resided but lived apart from him.  She said she was trying to find a decent job.  She did find such a job and it was transferred to Norman, Oklahoma, and she moved.  She provided the names of four persons who could be contacted, to include her mother, M.O., her sister, C.K., a friend P.B., and B.B.

The appellant later submitted her sworn affidavit.  She repeated her assertion that she had never been legally married by ceremony or by common law since her marriage to the Veteran.  She acknowledged having two children with JNR.  She classified him as her business partner and a donor for the children.  She said JNR did not have a relationship with the two children because he was too violent and erratic.  She said he was now deceased, like his parents, and she did not know of any other family members.  Her children received Social Security benefits in JNR's name.  She also related how she had lived in the same home as B.B. in hopes of attending school for job purposes.  She denied having any type of relationship with B.B.  The appellant also listed the elements for what was required to establish a common law marriage in the State of Oklahoma.  She also said VA could contact her brother.

The appellant also submitted a sworn affidavit from her two children.  They attested to her not having been remarried.  They also said they did not have a proper relationship with JNR due to circumstance and his behavior.

In April 2009, the RO issued an administrative decision that proposed a finding of common law marriage between the appellant and JNR and the termination of her DIC benefits.  The decision listed the evidence considered; in essence, the evidence was the same as detailed above.  The decision started with the opening paragraph of law suit petition that declared they began living together in November 1989 under an agreement to pool their assets and acquire property together.  The RO decision said the weight of the evidence showed that it was more than a business relationship.

In that regard, the decision cited to the joint financial statements, the lien release, the medical office billing that listed the appellant with JNR's last name, and the report from Dr. Champ where she said JNR reported he was in a legal case against his ex-wife.  The report from Dr. Hand was also noted, to include the statement that the parties never married but cohabitated for 11 years and had two children.  

The main evidence cited was the January 2003 deposition of the appellant.  The RO cited to the numerous sections where the appellant maintained there was a marital relationship with JNR, there was marriage ceremony, the agreement on the computer, that JNR did not want to get married because they would lose her VA benefits, and that she had checked with VA to see if she would lose her benefits if she was remarried.  The RO considered the affidavits from the appellant and her children but found them less probative in light of the other evidence.

The RO decision stated that Oklahoma acknowledges common law marriage and that VA regulations state that there are three requirements for a common law marriage.  They are a mutual agreement between the parties, cohabitation, and holding out to the public as married.  The decision noted that the appellant and JNR lived together for 11 years and had two children.  The deposition testimony was again cited as proof of a common law marriage.  The last sentence was as follows:  "[t]he requirements for a common-law marriage were met by [the appellant] and [JNR] when they began living together as husband and wife in Oklahoma in November 1989."

The appellant was provided notice with the proposed termination on April 15, 2009.  The notice letter contained a summary of the decision, although the letter did not indicate that a copy of the decision was attached.  She was advised that she had 60 days to submit evidence to show that the proposed action should not be taken.  She was advised that she had 30 days to request a hearing in the matter.  

The appellant provided statements and evidence in response to the proposed termination in April and May 2009.  The evidence included sworn affidavits from her mother, M.O., and sister, C.K., attesting that the appellant had never remarried either legally or through common law.  They both noted the appellant had two children out of wedlock.

The appellant submitted a duplicate copy of the letter from the law firm that addressed the foreclosure action on Property B.  The letter that said JNR would be held responsible in personam.  She also included a copy of the Journal Entry of Judgment in the case that was issued in May 2003.  The judgment noted that the case was against JNR and the appellant as single persons.  JNR was found to be in default as he did not respond to his summons.  The judgment said that the plaintiff should recover in personam against JNR and in rem against the appellant.  

The appellant also submitted a statement wherein she again denied that she had a common law marriage with JNR.  In regard to the deposition, she said her attorney advised to say certain things in any attempt to get some of her money back.  She said she was almost charged with perjury if she did not recant and settle.  She said she did [recant] and settled for $5,000.  She said JNR did not live in her home but lived in a house down the street.  He was supposed to renovate the house so it could be sold but ended up destroying it.  That is why she sued him.  She related that JNR had trouble in service and was discharged and that he claimed he was a disabled veteran with his employer.  She provided a copy of a computer printout that was allegedly from JNR's employer and dated in March 2002.  The printout does list JNR as single but it does not list him as a disabled veteran.  The printout has a section for disabled with an "N" for no.  There is a section for military status that has an entry that says no military service.  Finally, there is a section for disabled veteran with an "N" for no.  

The appellant added that she never took JNR's last name or was on his insurance.  There was never an agreement to marry at any time.  She also noted that, if the court had ruled there was a common law marriage, she would have received half of his holdings.  However, no court ever made such a ruling.  

The RO issued a decision that implemented the proposed termination of DIC benefits in July 2009.  The decision was that there was a common law marriage between the appellant and JNR since November 1989.  The RO acknowledged the additional evidence submitted by the appellant but relied on her answers in the deposition as more probative in establishing the relationship with JNR.  

Notice of the termination of DIC benefits, based on a determination that a common law marriage existed between the appellant and JNR, was provided on July 22, 2009.  The effective date of the termination was established as of November 1, 1989.  

The RO referred the case to the VA OIG for potential fraud in July 2009.  A fact sheet accompanying the referral said a field investigation was not done in the case because the OIG S/A was unable to attend.

The appellant submitted her notice of disagreement (NOD) in September 2009.  The appellant challenged the use of the deposition against her as she said it was an attempt to get money from JNR that was owed to her.  She stated that she could have children with whomever she wanted and a bank account with whomever she wanted without being considered as married to that person.  She listed several elements she believed were required in order to establish a common law marriage and said she did not meet any of them.  

The appellant made multiple submissions that were received in September 2009.  In one statement the appellant noted that to establish a marriage with JNR she had the burden of establishing the common law marriage.  She said this could not be done.  She had informed the court of the money he owed her.  Money she did not get back as the case was dismissed.  She said there was no deposition from JNR stating that he was married to her.  

The appellant was scheduled for a hearing at the RO in October 2009 but failed to report for the hearing.  

The appellant submitted another statement in March 2010.  She noted that she was a joint owner of properties with JNR but that he failed to live up to the contracts.  She noted that he was sued and found responsible for the mortgage of one of the properties and she was not.  She again listed several elements that had to be met to establish a common law marriage in Oklahoma.  The appellant submitted an affidavit signed by JNR in March 2001.  In the affidavit he acknowledged paternity for their two children and his responsibility regarding payment of child support and their education.  She also included a standard court document that calculated the amount of monthly child support owed.  The form document contained a heading of "In Re the Marriage of" and listed the appellant and JNR by their respective names.  

Finally, the appellant submitted several pages from Defendant's Response to Plaintiff's Interrogatories.  The case involved the paternity litigation.  The document is not complete so the date is not known.  In regard to identifying witnesses for the case, JNR listed himself and the appellant.  In response to Interrogatory 10, the question is not complete in the material provided but relates to the alleged agreement to pool assets and acquire property together.  The response was "It did not happen."  In response to Interrogatory 11 to identify all witnesses that would testify regarding the alleged agreement to pool assets and acquire property, JNR listed himself as the only witness.  Interrogatory 12 asked JNR to identify every fact he relied upon in support of the appellant's allegation that, pursuant to the claimed agreement she contributed $120,000 in cash for the period from December 1989 to December 25, 2000.  The response was "It did not happen."  Interrogatory 22 asked JNR to state each and every fact that he relied on in support of his denial for the appellant's request to partition their real property and divide the remaining properties with one-half to each.  JNR responded there was no agreement or partnership arrangement and therefore partition was not appropriate.

The appellant was issued a statement of the case (SOC) in June 2010.  The issue was identified as whether there was a common law marriage between the appellant and JNR beginning in November 1989.  The evidence listed was that received after the proposed termination decision.  There was no listing of the evidence relied on making the decision of a common law marriage.  The pertinent legal authorities cited were 38 C.F.R. § 3.50 and 38 C.F.R. § 3.213.  

The reasons and bases portion of the SOC discussed the evidence but concluded it was not sufficient to change the decision.  The last two paragraphs contained the legal reasoning.  The penultimate paragraph said that it was not necessary to establish that the appellant and her significant other were known generally throughout the community as husband and wife in order to invoke an inference of remarriage under 38 C.F.R. § 3.50(b).  The last paragraph said that it was sufficient to establish that there was a single instance where the appellant and her significant other held themselves out as husband and wife.  Therefore, there remained an inference of remarriage and benefits were barred under 38 C.F.R. § 3.50.

The appellant perfected her appeal in June 2010.  She submitted several statements wherein she repeated her assertions that the evidence did not establish a common law marriage.  She again cited to the elements required to establish a common law marriage in Oklahoma.  She also submitted additional real estate documents for Property A listing herself and JNR as single persons.  She included financial statements for herself that showed her as the only account owner, all dated after December 2000.  She also included copies of financial records for JNR that were all dated after December 2000, with the exception of several pay stubs.  (As it has been shown, whatever relationship existed between JNR and the appellant, it was terminated in December 2000 and evidence of separate accounts after that date are of little probative value.)

The appellant submitted additional statements that were received in July 2010.  One statement was from B.B.  He said that common law marriage was difficult to establish in Oklahoma and, he believed, the appellant did not even come close to fulfilling the rather rigorous requirements.  He felt that VA had not done a thorough review of the facts of the case.  He said that the appellant and JNR had a relationship but it did not rise to the level of a common law marriage.  They separated expenses and bills, did not pose as married and did not file taxes together.  They seldom shared civil contact.  He said that by the time he met the appellant she was embarrassed by JNR.  He noted that the appellant and JNR had a few court battles and it was clear that the courts did not consider them to be [married under] common law.  He said neither the appellant nor JNR did either.  He said he became friends with the appellant and he helped put her life back together.  

The RO issued a supplemental statement of the case (SSOC) in July 2010.  The SSOC addressed the evidence added to the record since the SOC of June 2010.  The SSOC concluded that the evidence in the claims folder was sufficient to establish a single instance when the appellant and JNR held themselves out as a married couple to continue the determination that there was a common law marriage.  

As noted in the Introduction, the appellant's case was certified on appeal to the Board in September 2010.  She submitted additional evidence that was received at the Board in November 2010; however, the evidence was either duplicative of evidence already of record or not pertinent to the issue on appeal.  

As a final item, the appellant made several statements that JNR was deceased.  The Board found, through publicly available records on the Internet, that JNR passed away in October 2008.  A copy of his obituary from the Lawton Constitution, dated November 9, 2008, reflects that he was survived by his wife, identified as someone other than the appellant.  They were said to have been married in September 2005.  The two children from the relationship with the appellant were also identified as survivors.

II.  Analysis

At the outset the Board must analyze whether the proper procedure was followed in informing the appellant of the proposed termination of her DIC benefits and then the actual termination.  See 38 C.F.R. § 3.105(h), (i) (2010).  The applicable regulations require that the RO provide the appellant with notice of the proposed termination of her DIC benefits and give her 60 days to submit evidence to show that the benefits should be continued.  The appellant must also be given notice that she has 30 days to request a hearing in the matter.  

The RO wrote to the appellant on April 15, 2009, to inform her of the proposal to terminate payment of her DIC benefits.  The notice also informed the appellant that she had 30 days to request a hearing in the matter.  If she requested a hearing after 30 days, she would still receive the hearing but her benefits may be adjusted prior to the hearing.  Thus, she received proper notice of the proposed action and her opportunity for a hearing.  No predetermination hearing was requested.

The RO issued the termination decision on July 22, 2009, more than 60 days after the notice of the proposal to terminate DIC benefits.

The determination of the date of the termination is guided by 38 C.F.R. § 3.105(i)(2)(iii).  That regulation directs that the effective date of the termination be determined by application of 38 C.F.R. § 3.500 (2010).  The latter regulation provides that, where the termination is the result of conduct of the surviving spouse, the effective date of termination is the last day of the month before inception of the relationship.  In this case, the relationship was determined to have begun in November 1989.  The last date of payment was established as of October 31, 1989, and the date of termination to then be November 1, 1989.  38 C.F.R. § 3.500(n)(3) (2010).  This determination was proper based on the RO's assessment of the evidence.

The Board must now conduct a de novo review to determine whether there was a common law marriage between JNR and the appellant. 

In general, applicable law provides that VA shall pay DIC to the surviving spouse, children, and parents of a veteran who died on active duty.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2010).  A "surviving spouse" generally is a person who has not remarried since the veteran's death.  38 U.S.C.A. § 101(3) (West 2002).  Specifically, the law reads as follows:  

The term "surviving spouse" means ... a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death ... and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.

See 38 U.S.C.A. § 101(3).  This law was in effect during the time period at issue in this appeal.

The implementing regulation is found at 38 C.F.R. § 3.50.  Under that regulation, a spouse and a surviving spouse are defined as:

(a) Spouse.  "Spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of § 3.1(j).

(b) Surviving spouse.  Except as provided in § 3.52, "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:

(1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and

(2) Except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.

38 C.F.R. § 3.50 (2010).  The regulation, with the exception of a minor change to eliminate the use of the definition for wife and widow and the elimination of a section of 38 C.F.R. § 3.50(b)(2) that has no bearing in this case in February 1997, is unchanged during the period in question in this case.  See 62 Fed. Reg. 5528-5530 (Feb. 6, 1997) (issued as a final rule as the amendment was not making any substantive change to the regulations.)

The definition of marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2010).

The appellant and the Veteran had a valid marriage under the laws of the State of Oklahoma.  The appellant was granted entitlement to payment of DIC benefits as the result of a determination that there was a valid marriage and that she was the surviving spouse.  The question to resolve is whether the appellant stopped meeting the legal definition of a surviving spouse as held by the RO.

The evidence of record is unequivocal in that the appellant was never remarried by means of a legal ceremony valid under the laws of Oklahoma, or any other jurisdiction.  Therefore it must be determined as to whether she had a common law marriage with JNR at any time from November 1989 to December 2000.

It is apparent that VA received information from a third party that alleged the appellant had been in a common law marriage with JNR.  It appears that the unfavorable evidence of record was obtained from this party as it is incomplete with only portions of court proceedings and/or records, scattered financial records meant only to show a joint account at different times, and copies of real estate records.  There is no indication that a formal investigation was conducted to develop evidence for the record as opposed to receipt of evidence meant to establish a common law marriage.  

The RO began the case with the goal of determining whether a common law marriage existed under the case law of Oklahoma.  This finding is supported by the exchange of e-mails between RO employees and OIG employees.  One of the most often cited cases for authority on how to establish a common law marriage in Oklahoma, Stinchcomb, was cited.  The elements of a common law marriage, based on the case, were further discussed by the regional counsel attorney.  

The RO reviewed the evidence of record and made a decision that there was a common law marriage between the appellant and JNR from November 1989.  The Board notes that the RO did not address whether a divorce was required to reestablish entitlement to DIC benefits, or that the appellant ceased holding herself out as the spouse of JNR as of December 25, 2000, such that she may be entitled to the reinstatement of her DIC payments from that date.  See 38 U.S.C.A. § 103(d)(3) (West 2002); 38 C.F.R. § 3.55(a)(3), (6) (2010).

The decision that terminated the appellant's entitlement to DIC benefits was based on a finding that there was a common law marriage.  However, the SOC and SSOC provided a different basis for the termination of benefits in the reasons and bases section.  Both of those documents said there was an inference of marriage and that the appellant had held herself out as the spouse of JNR.  A surviving spouse can reestablish her entitlement to DIC by proof the remarriage ended by death, divorce, or annulment.  38 U.S.C.A. § 103(d)(3); 38 C.F.R. § 3.55(a)(3).  Where the surviving spouse lived with a person of the opposite sex and held herself openly to the public as the spouse of that person, the surviving spouse can reestablish entitlement to payment of DIC benefits when she ceases living with such other person and holding herself out openly to the public as that person's spouse.  38 C.F.R. § 3.55(a)(6).

As stated, the State of Oklahoma does recognize common law marriage.  Such marriages are governed by case law.  The Stinchcomb case is frequently cited for establishing the requirements of a common law marriage in Oklahoma.  The elements as set out are:

- An actual and mutual agreement between the spouses to be husband and wife
- A permanent relationship
- An exclusive relationship, proved by cohabitation as man and wife
- The parties to the marriage must hold themselves out publicly as man and wife.

Stinchcomb, 674 P.2d at 28-29.  The decision also states that the burden is on the party asserting a common law marriage and that the marriage must be established by clear and convincing evidence.  Id.  

In another Oklahoma case, Mueggenborg v. Walling, 836 P.2d 112 (Okla. 1992), the Supreme Court of Oklahoma affirmed a trial court's determination that no common law marriage existed.  The original determination had been reversed by the Oklahoma Court of Appeals.  The same elements of establishing a common law marriage, the burden of proving and the standard of proof were set forth.  The Supreme Court upheld the trial court's finding that competence of the parties and mutual consent were missing in the case.  Of note is a concurring opinion by Chief Justice Opala of the Oklahoma Supreme Court.  He said he wrote separately to correct what he said was a faulty exposition of common law marriage that had crept into "some of our extant jurisprudence."  Id. at 115.

Chief Justice Opala provided a legal history of the development of common law marriages.  He discussed the first element - mutual consent.  He noted that it was the mutual consent of both parties to a present or immediate assumption of the marital bond that was the vital point of inquiry.  He said that repute and mutual holding out as husband and wife were merely evidentiary of the antecedent consent's reality.  He added that cohabitation was probative of a voluntary relationship that may be marital in character if mutual consent is otherwise found to have been present.  He stated that cohabitation alone was insufficient as proof of consent.  Id. at 116.  After further discussion he stated that cohabitation was not a necessary element of a common law marriage as it could not validate a bond that fell short of the legal mark because of a want of mutual consent.  Id. 

The Board notes that an Oklahoma Court of Civil Appeals decision in 2008 stated that the requirements for a common law marriage were a declaration by the parties of an intent to marry, cohabitation, and a holding out of themselves to the community of being husband and wife.  See Brooks v. Sanders, 190 P.3d 357, 362 (Okla. Civ. App. 2008).  Thus, cohabitation was still considered a necessary element.

In applying the above discussion of the applicable law to the case at hand, the Board finds that there is not clear and convincing evidence of a common law marriage between the appellant and JNR at any time.  The evidence of record fails to establish, even by a preponderance of the evidence, that there was mutual consent to establish a marital relationship.  Absent that element, a common law marriage cannot be established.

Because there was no field investigation, there is no interview, statement, or deposition from JNR as to what his perception of the relationship with the appellant represented.  There is other evidence of record to indirectly show that he did not believe he was in a marital relationship with the appellant.  This evidence consists of his request for admissions from the appellant that they were never married, his denial to interrogatories, as well as the appellant's deposition, where JNR's attorney repeatedly pointed out the position of JNR that there was no marriage, common law or otherwise.

The Board notes that the RO relied on the lien release listing the appellant by JNR's last name as probative.  The Board finds no probative value in that document.  The loan application listed the parties with their individual names.  The fact that the lien release later listed the names in the manner they were is not indicative that there was a marital relationship.  The record contains no other evidence associated with that credit union where the appellant was listed in that manner.

The RO also relied on a document from a doctor's office that listed the appellant with JNR's last name with a hyphen.  This is also not probative.  In light of the many other official documents of record that do not identify the appellant in this manner, there is no weight to be given as to how a doctor's office may have elected to identify the party responsible for the payment of a bill.  

Another item of evidence was the report from Dr. Champ where she referred to JNR being involved in litigation with his ex-wife.  It is not clear that this was based on an affirmation from JNR or just the use of a phrase by Dr. Champ in describing the circumstances of the 11-year relationship between two people as she saw it.  In the absence of any form of direct evidence from JNR to VA, this evidence is speculative at best.

The January 2003 deposition of the appellant provided the foundation for the RO's determination that a common law marriage existed.  The appellant clearly made multiple statements wherein she attempted to show that a common law marriage existed.  They have been set forth in detail.  However, aside from that deposition, there is no other evidence of record wherein she made the same allegations.  Moreover, despite those statements, the appellant settled her civil law suit within approximately three weeks after that deposition.  The settlement being a small fraction of what she sought.  It is reasonable to conclude that her statements were not viewed as credible regarding the claimed relationship with JNR.  Further, as noted, JNR's attorney repeatedly rebutted any idea of any marital relationship at the deposition.

The evidence does establish that the appellant and JNR had a relationship that lasted approximately 11 years.  He was the father of their two children.  They bought and owned properties and had several joint accounts.  As the regional counsel attorney noted, this can be used as circumstantial evidence in trying to establish that the elements of a common law marriage were met.  The crucial item of evidence that is missing is evidence of mutual consent of a marital relationship.  As discussed in Mueggenborg and Stinchcomb, without mutual consent, there is no common law marriage.

The Board notes that the basis for the termination of benefits was the finding that a common law marriage existed between JNR and the appellant - effectively, she had remarried.  As set forth, this common law marriage has not been established.  As the termination of the DIC benefits was premised on the finding of a common law marriage, the termination was not proper and the appellant is entitled to reinstatement of her DIC benefits from November 1, 1989.  As for whether she held herself out publicly to be the spouse of JNR, the evidence is somewhat equivocal on this point, but generally points to the fact that she did not.  Except for the deposition, where she unsuccessfully tried to demonstrate a "marriage-like" relationship in order to obtain half of JNR's assets, it does not appear that the appellant had actually held herself out to be his spouse.  A field investigation done in a proper and timely manner may have disclosed more, but one was not done.


ORDER

The termination of the appellant's DIC benefits was not proper, and entitlement is restored effective from November 1, 1989.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


